—In a proceeding pursuant to Executive Law former § 515-b (4) (now § 508 [4]) for permission to transfer the respondent from the custody of the petitioner New York State Division for Youth to the custody of the New York State Department of Correctional Services, the petitioner appeals from an order of the *746Supreme Court, Queens County (O’Dwyer, J.), dated March 11, 1991, which, after a hearing, denied the application.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
On this appeal, the petitioner challenges the propriety of the Supreme Court’s denial of its application pursuant to Executive Law former § 515-b (4) (now § 508 [4]) for permission to transfer the respondent from the petitioner’s custody to the custody of the New York State Department of Correctional Services. However, as the petitioner presently concedes, the respondent reached the age of 18 and was paroled from the petitioner’s custody during the pendency of the appeal. Accordingly, this appeal has been rendered academic, inasmuch as any determination by this Court would not directly affect the rights of the parties (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707; Matter of Kelly v Connors, 192 AD2d 607; Matter of Dominici v MacClean, 188 AD2d 532). Moreover, this matter does not warrant invoking an exception to the mootness doctrine (see, e.g., Matter of Gold-Greenberger v Human Resources Admin., 77 NY2d 973; Matter of Hearst Corp. v Clyne, supra). Therefore, the appeal is dismissed. Sullivan, J. P., Rosenblatt, Pizzuto and Joy, JJ., concur.